  USDC IN/ND case 3:16-cv-00706-MGG document 87 filed 02/12/19 page 1 of 2


                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA


                                               )
ALEJANDRO YEATTS,                              )
                                               )
                    Plaintiff,                 )
                                               )
      v.                                       )      No. 3:16-cv-706-MGG
                                               )
ZIMMER BIOMET HOLDINGS, INC.,                  )
                                               )
                                               )
                    Defendant.                 )
                                               )
                                               )

                                 NOTICE OF APPEAL

      Notice is hereby given that Alejandro Yeatts, Plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the 7th Circuit from the final

judgment entered in this action on the 18th day of January, 2019.


Date: February 12, 2019               Respectfully submitted,

                                       /s/ Paul F. Enzinna
                                      Ellerman Enzinna PLLC
                                      1050 30th Street, NW
                                      Washington, DC 20007
                                      202.753.5553
                                      penzinna@ellermanenzinna.com

                                      Michael P. Misch
                                      Attorney No. 27970-71
                                      Anderson Agostino & Keller, P.C.
                                      131 South Taylor Street
                                      South Bend, IN 46601
                                      574.288.1510
                                      misch@aaklaw.com
  USDC IN/ND case 3:16-cv-00706-MGG document 87 filed 02/12/19 page 2 of 2


                             CERTIFICATE OF SERVICE

       I certify that on February 12, 2019, a copy of the foregoing Notice of Appeal was
filed using the CM/ECF system, which will then send notification of such filing to all
counsel of record.


Date: February 12, 2019               Respectfully submitted,

                                       /s/ Paul F. Enzinna
                                      Ellerman Enzinna PLLC
                                      1050 30th Street, NW
                                      Washington, DC 20007
                                      202.753.5553
                                      penzinna@ellermanenzinna.com

                                      Counsel for Plaintiff Alejandro Yeatts
